

10.4    Employment Agreement with Chuck Pinkerton


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 20th day of July,
2010, by and between MARKETING WORLDWIDE CORP, a Nevada corporation, whose
address is 2212 Grand Commerce Dr., Howell, Michigan 48855 (hereinafter referred
to as "Employer") and Chuck Pinkerton, whose address is 2653 Cades Cove,
Brighton, MI 48114 (hereinafter referred to as "Employee").


WITNESSETH


WHEREAS, Employer wishes to secure the employment of Employee upon the terms and
conditions hereinafter set forth; and


WHEREAS, Employer is engaged in the business of the development, design,
marketing and sale of automotive accessories to select global customers; and


WHEREAS, Marketing WorldWide is seeking employee’s services as its CEO,
including services to instigate and supervise sales and marketing and general
operations of the company.


WHEREAS, the business of the development, design and supply of automotive
accessories to the customers is highly competitive and the success of Employer
depends in great part of the development, maintenance and retention of its Trade
Secrets (as defined in Paragraph 7); and


WHEREAS, Employer has compiled and continues to supplement its Trade Secrets;
and


WHEREAS, the unauthorized use, disclosure or appropriation of Employer's Trade
Secrets by Employee during or after Employee's employment with Employer would
cause such irreparable damage to Employer that Employer has taken preventative
measures, including the execution of this Agreement and similar agreements and
the observance of operating practices designed to secure and restrict the
dissemination of its Trade Secrets; and


WHEREAS, Employee acknowledges that the Trade Secrets to be disclosed to
Employee during the course of employment are of such value and importance to
Employer that it is reasonably necessary to restrict Employee from any business
related contact or relationship whatsoever with certain Customers and employees
of Employer and from disclosing, appropriating or using Employer's Trade Secrets
without Employer's permission both during employment and thereafter, regardless
of the reasons for termination of the employment relationship; and


WHEREAS, Employer and Employee wish to have an employment relationship on the
basis of the premises recited above, the attached job description and according
to the specific provisions set forth below;


NOW, THEREFORE, in consideration of the above recitals of fact (which recitals
are hereby incorporated as covenants of the parties hereto) and the several
promises, covenants and agreements hereinafter set forth, the parties agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 

1.           Employment.  The Employer hereby employs Employee and Employee
hereby accepts such employment, in accordance with the terms and conditions
hereinafter set forth.


2.           Employment Term.  The term of this Agreement shall commence on July
20, 2010 ("Commencement Date") and shall terminate on July 20, 2011.
("Termination Date"), or on Employee's death or any other termination of this
Agreement, whichever is first to occur.  If Employee continues employment beyond
the termination date of Employee's contract and the parties hereto have not
executed a subsequent Employment Agreement, such continued employment shall
continue on the same terms and conditions as set forth in this Agreement, until
the parties execute a new Employment Agreement.


3.           Duties and Responsibilities.  During the term of this Agreement,
Employee will serve as CEO.  Employee will have the responsibility customarily
associated with the position of a CEO in a publically traded company. Employee
shall perform other services, especially in regards to sales and marketing and
the general operations of the company as Employer may, at its sole and absolute
discretion, deem necessary and appropriate in the furtherance of Employer's
business and as specified in, but not limited to the job description.   Employee
will report to the Board of Directors of the company. Employee agrees to adhere
to all rules and policies established by Employer.


4.           Full-Time Effort/Extent of Service.  Employee agrees that he will
at all times, faithfully, industriously and to the best of his ability,
experience and talents, perform all of his duties and responsibilities hereunder
and devote his full-time attention and energy to the business of the Employer.


5.           Compensation.  As compensation for services rendered under this
Agreement:


 
(a)
The Employer shall pay Employee a salary of $5,000 per month,  less withholding
as required by law;

 
(b)
A signing bonus of 100,000 stock options vested in equal allocations over one
year at an exercise price as of the date of grant.

 
(c)
Compensation will be reevaluated after the first 60 days and after 120 days and
new compensation levels will be mutually agreed upon.

 
(d)
An additonal issuance of 1,000,000 shares after the second evaluation period of
120 days vesting in equal portions over two years.

 
(e)
Employee will be eligible to participate in the Management Stock Option Plan,
the details of which will be mutually agreed upon and become part of this
agreement

 
(f)
Employer may, in its sole and absolute discretion, pay Employee additional
compensation (bonuses) for services performed in connection with this Agreement;

 
(g)
In addition to the Employee's Salary, the Employee shall be entitled to medical
and vacation benefits as established by the company for all employees.



6.           Death During Employment.  If Employee should die during the term of
this employment, the Employer shall pay to Employee's estate the compensation
which would otherwise be payable to him up to the end of the month in which his
death occurs.
 
 
 

--------------------------------------------------------------------------------

 

7.           Confidentiality. Employee acknowledges and agrees that Employee
will be performing certain services that involve access to confidential
information concerning the Employer and its operations relating to design and
development, customer lists or customer contacts, pricing formulas, internal
business forms, technical procedures, services, marketing strategies or plans of
the Employer or its clients, matters of a technical or business nature, which
the Employer has expended substantial resources in developing and cultivating
("Trade Secrets"), Employee agrees that he shall not, either during the term of
this Agreement or anytime thereafter, use or disclose any Trade Secrets of
Employer or any other proprietary information, knowledge or data concerning the
operations, business affairs or practices of the Employer, its clients and
others doing business with it.


8.           Breach of Trust.  Employee acknowledges that he will learn and come
in contact with certain proprietary information or facilities that Employer
considers Trade Secrets.  Employee understands that if, either during employment
or anytime thereafter, Employee discloses to others or uses for Employee's own
benefit or copies or makes notes of any of these Trade Secrets and disseminates
or uses the same, such conduct will constitute a breach of the confidence and
trust bestowed on Employee by Employer and which may result in Employee being
liable to Employer for damages.


9.           Business Records.  Employee agrees that all documents, reports,
memoranda, files, manuals, books, writings, materials, computer software
programs, disks and other data storage or processing media, and all copies
thereof, which contain any confidential information (collectively "Business
Records") are the sole and exclusive property of the Employer and shall remain
as such upon termination of Employee's employment with Employer (regardless of
whether such business records were created, modified or developed, in whole or
in part, by Employee).  At no time during Employee's employment with the
Employer or following the termination thereof, shall Employee have any right or
privilege of copying or obtaining any Business Records for any purpose
whatsoever and no Business Records shall be removed from the office of the
company, without the prior written consent of the president of Employer.


10.         Authorization.  Employee authorizes Employer to perform a back
ground check on employee, conducted by a professional service company and agrees
to supply references to employer on request.


11.         Covenant Not to Compete.  Employee agrees that during the term of
Employee’s employment and for an eighteen (18) months period following the
termination of his employment, he will not, for any reason whatsoever, directly
or indirectly (whether as an employee, agent, representative, consultant,
independent contractor or in any capacity of another company or otherwise) (i)
contact, solicit or attempt to solicit, any client, customer, agent,
representative or employee of the Employer, (ii) perform the same or similar
services performed by Employer for any of Employer’s current customers or former
customers for whom Employer has performed such services, or (iii) otherwise
interfere with or attempt in any manner to disrupt any relationship or agreement
between the company and any of its clients, customers, employees, agents,
representatives or others doing business with the company.
 
 
 

--------------------------------------------------------------------------------

 

12.         Termination of Employment.  Employee agrees and understands that his
employment with the Employer is and shall always remain "AT WILL."  This means
that the company, after the end of the first term, may terminate Employee's
employment at any time, with or without cause with a two (2) week notice, for
any or no reason whatsoever.  During the first four (4) months of the agreement,
either party may terminate this agreement with seven (7) day notice and without
cause. Nothing in this Agreement shall be construed to require the Employer to
terminate the Employee's employment for "just cause."  Employee acknowledges and
understands that under no circumstances whatsoever shall verbal statements made
by any individual employed by or affiliated with Employer, including without
limitation, the owner, president, chairman of the board of directors or any
other individual, alter or in any way modify the "at will" nature of Employee's
employment.  Employee further acknowledges that the only allowable method to
alter, change or modify the "at will" nature of this Employment Agreement and
Employee's employment with Employer is through the mutual assent of Employer and
Employee in writing.  No representative of the company has the authority to
enter into any agreement or promise to employ Employee on any terms and
conditions different from those set forth herein, except the president of the
company and then only when done so by written agreement signed by the president
and employee.


13.         Rights of Employee Upon Termination.  In the event that Employee is
terminated, Employee shall only be entitled to receive the unpaid salary accrued
to the date of termination.  The amounts paid to Employee by Employer shall be
as full settlement of its obligations to Employee hereunder.


14.         Forfeiture of Benefits.  In the event Employee breaches any
provision of this Agreement, Employee will forfeit his right to further
participation in any of Employer's benefit packages or plans.  This provision
shall not be construed and is not intended to be a limitation upon any other
remedy that Employer may have for breach of this Agreement.


15.         Damages for Breach of Contract.  In the event of a breach of this
Agreement by either the Employer or the Employee resulting in damages to the
other party, such party may recover from the party in breach hereof any and all
damages that may be sustained, including actual, reasonable attorney fees and
court costs.


16.         Assignment.  The parties agree that this Agreement is personal to
the Employer and that Employee cannot assign Employee's interest in this
Agreement.  The parties further agree that Employer may assign its interest in
this Agreement upon notification of the same to Employee.


17.         Enforceability. The Employee expressly agrees and acknowledges that
a loss arising from a breach of any provision under Paragraphs 7, 8, 9, or 10
may not be reasonably and equitably compensated by money damages.  Therefore,
the Employee agrees that in a case of any such breach, the Employer shall be
entitled to injunctive and/or other extraordinary relief in order to prevent the
Employee from engaging in any of the foregoing prohibited activities, which
relief shall be cumulative and in addition to any and all other additional
remedies to which the Employer may be entitled to at law or equity.  In the
event that any court of competent jurisdiction shall determine that any part or
all of the provisions of Paragraphs 7, 8, 9, or 10 are unenforceable or invalid
due to the scope of the activities restrained, the geographical extent of the
restraints imposed, the duration of the restraints imposed, or otherwise, the
Parties hereby expressly intend, agree and stipulate that under such
circumstances, the provisions of Paragraph 7, 8, 9, or 10 shall be enforceable
to the fullest extent and scope permitted by law and that the Parties shall be
bound by any judicial modifications to the provisions therein which said court
of competent jurisdiction may make in order to carry out the intentions of the
Parties as provided herein.


18.         Counsel/Ambiguity.  Each party hereto agrees, represents and
acknowledges that such party (i) is entering into this Agreement voluntarily,
after and due consideration, (ii) has read this Agreement and the Exhibits and
documents delivered concurrently herewith and fully understands all the terms
and conditions thereof and the ramifications and consequences of same, and (iii)
has received the advice and counsel of such party's own attorney prior to
entering into this Agreement and any Exhibits and documents delivered
concurrently herewith.
 
 
 

--------------------------------------------------------------------------------

 

19.         Severability.  It is agreed that if any part, term or provision of
this Agreement is held by the courts or any other governing tribunal to be
illegal or in conflict with any law, rule or regulation then, the validity of
the remaining portions or provisions shall not be affected and the rights and
obligations of both parties hereto shall be construed and enforced as if this
Agreement did not contain the particular part, term or provision held to be
invalid.


20.         Notices.  All notices given shall be in writing and shall be sent by
registered or certified mail to the parties at their respective addresses set
forth above or such other addresses as either party may make known to the other.


21.         Entire Agreement.  This Agreement embodies the entire agreement
between the Employer and Employee.  There are no other promises, terms,
conditions or obligations other than those contained herein and this Agreement
shall supersede all previous communications, representations or agreements,
either verbal or written, between the parties hereto or their agents.


22.         Captions.  The captions contained in this Agreement are for
reference only and do not form a substantive part of this Agreement and shall
not restrict or enlarge the substantive provisions of this Agreement.


23.         Written Modification.  There shall be no modification of this
Agreement, except in writing, and executed with the same formalities as this
Agreement.  No persons other than Employer and Employee shall have authority to
agree to modify or change this Agreement.


24.         Choice of Forum.  The parties agree that all actions arising
directly or indirectly out of this Agreement shall be litigated only in the
United States District Court - Eastern District of Michigan or the Wayne County,
Michigan Circuit Court, and the parties hereby consent to the jurisdiction and
venue of those courts over the parties to this Agreement.


25.         Law Governing.  It is mutually understood and agreed that this
Agreement shall be governed and construed in accordance with the laws of the
State of Michigan both as to interpretation and performance.
 
("Employer")   MARKETING WORLDWIDE CORP
 
By:
/S/ Michael Winzkowski
   
Michael Winzkowski, President
 

 
 
 

--------------------------------------------------------------------------------

 
 
("Employee")
/s/ Chuck Pinkerton
   
Chuck Pinkerton
 



APPEDIX A
Job Description


Typical responsibilities of a CEO

 
 

--------------------------------------------------------------------------------

 